Title: To George Washington from Captain Bartholomew von Heer, 18 July 1779
From: Heer, Bartholomew von
To: Washington, George


        
          His Excellence the Commander in Chief
          Bloomen Growe [Blooming Grove, N.Y.]July 18th 1779.
        
        I have the Honour to acquaint You, of the present Situation of my Troop, by which I am sorry that I am obliged to lay before the Complaints made by myn Dragoons returning from their respective Detachments that General Waen and his Aide Camp liikewiise other Field Officer under His Command dismounts the Dragoons and Rite ther Horses by which in three Relieves consisting of one Corporal and four Men Eight Horses has returned entirely unfit for Service, undtil recover. I therefore should begg His Excellences kindness to know if it is Your Excellences Orders that the General and the Officers ther has the same Privelege to ruin the Horses in a such Manner, If every Command should return in the same Situation, I should not be able in a shiort Time to send any relieve more, as liikewiise the Forage is not to be gat ther, Ider in one Place or the other and We are liikewiise scars her.
        Agreable to the Orders of General Puttnam I marched the remain of my Troop Yesterday Morning by Day braek to his Quarters as to

receive Orders ther wher to proceed, The General was goen before I arrived—therefore I march my Troop to New Windsor to receive Orders from Head Quarters, and at the same Time called upon Collonel Biddle, which Gentelman informt me, that it is impossible to proviid any nigher Place for Forage, as at the present who I am stationed which is ten Mile from New Windsor.
        If His Excellence has any particular Comand for the Troop I shall execute the Orders immediatly and shall move to the Place wher Your Derection will call me I have the Honour to remain in duty bound His Excellences most obedient and most Humble Servant
        
          Barthw von Heer Capt. of M. L. Dragoons
        
      